PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/335,188
Filing Date: 20 Mar 2019
Appellant(s): CHANG et al.



__________________
STEPHANIE TINSLEY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 7-10, “Claim 1 recites “transmitting, from a base station, a rate recommendation to a first user equipment (UE) device, the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device.” (Emphasis added). Appellants submit that the cited references do not teach or suggest at least this feature of claim 1…In light of the foregoing, Appellants submit that the cited references, taken alone or in combination, do not teach or suggest every limitation of claim 1. Accordingly, Appellants respectfully request reversal of the rejection of claim 1.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

As defined by Merriam webster, recommendation is defined as “the act of recommending” and recommend defined as “to present as worthy of acceptance or trial”.
Since as indicated by AHN, in par. 45, “… Referring to FIG. 4, the UE can receive supportable bit rate information from the eNode-B (401). In this case, the bit rate information may be represented in the form of a list of specific values, or may be represented in the form of a specific-range list. For example, bit rate information may be represented by a list of specific values, for example, 1 Mbps, 3 Mbps, 5 Mbps and 7 Mbps, or may also be represented by the range of 1 Mbps.about.2 Mbps or 3Mbps.about.5 Mbps,” the list indicating supportable bit rates to use for all UE LTE connections or services as further evidence by table 1, par. 36, 37, 38, 39 of AHN that the UE is allocated with a bit rate connecting to the eNode-B to provide service such as a voice service, a text service, a video communication service, and the like. The supportable bit rates is suggested or acceptable to use as supported by eNode-B to the UE, which would indicating the recommendation of the supportable bit rates. The list indicating supportable bit rates for voice service, a text service, a video communication service, and the like is also indicating the recommending bit rate for voice service, a text 
Therefore, “… Referring to FIG. 4, the UE can receive supportable bit rate information from the eNode-B (401). In this case, the bit rate information may be represented in the form of a list of specific values, or may be represented in the form of a specific-range list. For example, bit rate information may be represented by a list of specific values, for example, 1 Mbps, 3 Mbps, 5 Mbps and 7 Mbps, or may also be represented by the range of 1 Mbps.about.2 Mbps or 3Mbps.about.5 Mbps,” as in par. 45 and par. 3, 5, 11, 26 of AHN would indicating that the “transmitting, from a base station, a rate recommendation to a first user equipment (UE) device, the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device”.
Therefore, AHN would teach “transmitting, from a base station, a rate recommendation to a first user equipment (UE) device, the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call with a second UE device” as in claim 1. Therefore, AHN in view of HORI would teach the claims.


In this regard, Appellants submit that the plain, ordinary language of claim 8 recites that “the rate recommendation to be used for a . . . call between the first UE device and a second UE device.” However, Ahn does not teach or suggest this feature of claim 8... In light of the foregoing, Appellants submit that the cited references, taken alone or in combination, do not teach or suggest every limitation of Appellants’ independent claim 8. Accordingly, Appellants respectfully request reversal of the rejection of claim 8.” Examiner respectively disagrees.
“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).

Since as indicated by AHN, in par. 45, “… Referring to FIG. 4, the UE can receive supportable bit rate information from the eNode-B (401). In this case, the bit rate information may be represented in the form of a list of specific values, or may be represented in the form of a specific-range list. For example, bit rate information may be represented by a list of specific values, for example, 1 Mbps, 3 Mbps, 5 Mbps and 7 Mbps, or may also be represented by the range of 1 Mbps.about.2 Mbps or 3Mbps.about.5 Mbps,” the list indicating supportable bit rates to use for all UE LTE connections or services as further evidence by table 1, par. 36, 37, 38, 39 of AHN that the UE is allocated with a bit rate connecting to the eNode-B to provide service such as a voice service, a text service, a video communication service, and the like. The supportable bit rates is suggested or acceptable to use as supported by eNode-B to the UE, which would indicating the recommendation of the supportable bit rates. The list indicating supportable bit rates for voice service, a text service, a video communication service, and the like is also indicating the recommending bit rate for voice service, a text service, a video communication service, and the like. The voice service would provide Voice over LTE as further indicated by par. 3, 5, 11, 26 of AHN, the ordinary skill in the art would recognized that voice over LTE or call is established between UEs. The list indicating supportable bit rates for voice service, a text service, a video communication service, and the like would indicating “the rate recommendation to be used for a Voice 
Therefore, “… Referring to FIG. 4, the UE can receive supportable bit rate information from the eNode-B (401). In this case, the bit rate information may be represented in the form of a list of specific values, or may be represented in the form of a specific-range list. For example, bit rate information may be represented by a list of specific values, for example, 1 Mbps, 3 Mbps, 5 Mbps and 7 Mbps, or may also be represented by the range of 1 Mbps.about.2 Mbps or 3Mbps.about.5 Mbps,” as in par. 45 and par. 3, 5, 11, 26 of AHN would indicating that the “a base station comprising a transmitter configured to transmit a rate recommendation; and a first user equipment (UE) device comprising: a receiver configured to receive the rate recommendation, the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call between the first UE device and a second UE device”.
Therefore, AHN would teach “the rate recommendation to be used for a Voice over Long-Term Evolution (VoLTE) call between the first UE device and a second UE device” as in claim 8. Therefore, AHN in view of HORI would teach the claims.

The rejection is maintained.


Conclusion

For the above reasons, it is believed that the rejections should be sustained.

/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/01/2021

Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466               

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.